DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
 	Receipt of Applicant’s remarks and amended claims filed on August 9, 2022 is acknowledged. Claims 1-2, 4, 7, 9, 25-26, and 299-301 are pending in this application. Claims 3, 8, 10-24, and 27-298 have been cancelled. Claims 1-2, 4, 7, and 9 have been amended. Claims 299-301 are new. Claims 1-2, 4, 7, 9, 25-26, and 299-301 are under examination in this application. 

Information Disclosure Statement
	Receipt of the Information Disclosure Statement filed on August 9, 2022 is acknowledged. A signed copy is attached to this office action. 

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 103
The rejection of claims 1-4, 6-7, 8, 15, 25-26, 35, 153, 158, 161-162, 164, 183, and 215-216 under 35 U.S.C. 103 as being unpatentable over Stankus et al. (US 2009/0035381) in view of Brown et al. (US 2008/0026068) and  further in view of Bowlin et al. (US 2002/0081732) has been withdrawn in view of Applicant’s deletion of the claims. 

Maintained and New Objections/Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7, 9, 25-26, and 299-301 are rejected under 35 U.S.C. 103 as being unpatentable over Stankus et al. (US 2009/0035381) in view of Brown et al. (US 2008/0026068).
	Stankus discloses electrospray systems for fabrication of core-shell particles for controlled release and/or sustained release treatment and delivery. Core-shell particles may be collected on a  collection target, which may be a wet or dry collector, and electrically connected a power supply.  The number of core particles with the shell may vary and may provide different treatment agent release profiles depending on the material and/or chemical characteristics of the polymer and/or biomacromolecule used (abstract). 
	In some embodiments, a first liquid solution (L1) may be supplied to an outer tube and a second different liquid solution (L2) may be supplied to an inner tube for form core-shell particles. By creating core-shell particles encapsulating a therapeutic agent, different release profiles may be obtained as the core and shell independently or not independently erode after delivery to a treatment site over a period of time (paragraph 0029). 
The treatment agent or a biologic may be incorporated with solution L1 or L2 or both (paragraph 0033).  The treatment agent or biologic may be a VEGF, which is vascular endothelial growth factors, which is a signal protein, a glycoprotein 11b/11a platelet membrane receptor antagonist antibody, and monoclonal antibodies (paragraph 0036). 
The aqueous solution additionally comprises a salt (paragraph 0039). 
		A treatment agent should be an amount effective to treat a particular treatment site, for example in a concentration of 0.010 g/mL to about 10,000 g/mL (paragraph 0040), which is 0.00001 mg/mL to 10 mg/mL, which is within the range recited in the instant claim. 
Regarding  claim 4, the aqueous solvent can comprise a phosphate buffer, Dulbecco’s phosphate buffer, HEPES buffer, and TRIS buffer (paragraph 0039). 
Regarding claim 9, the salt can comprise sodium chloride, calcium chloride, potassium chloride (paragraph 0039), for example.
Regarding claims 25, while Stankus does not disclose the particles have a diameter from 0.1 to 1000 m, he does disclose higher concentration of active agents, leads to larger sized particles (paragraph 0038).  The flow rate and the temperature of solutions L1 and L2 can be adjusted to control particle size, morphology and/or yield (paragraph 0043). 
Regarding claims 299-300, as noted above, the treatment agent can be monoclonal antibodies. 
Regarding claim 301, additional agents, including bovine serum albumin can be added to L1 or L2 (paragraph 0040). 
Stankus does not explicitly disclose the particles have a therapeutic or diagnostic agent activity of 0.5 to 1.0.
Brown discloses the therapeutic agent enclosed within the particles retain their biochemical integrity and biological activity (Paragraph 0141).  The active agents incorporated into the small spherical particles disclosed herein retain their biochemical integrity and their biological activity...). 
Regarding claim 7, Brown further teaches wherein the carbohydrate is dextran, trehalose, sucrose, agarose, mannitol, lactose, sorbitol, or maltose (paragraph 0112).
The excipient may include the active agent or the particles with additional characteristics such as increased stability of the particles or of the active agents, controlled release of the active agent from the particles, or modified permeation of the active agent through biological tissues. 
Therefore, it would have been obvious to one of ordinary skill in the art to determine through routine experimentation that the therapeutic agent retains its curative activities in order to effectively treat disorders or diseases. Further, it would have been obvious to one of ordinary skill in the art to measure and specify through  routine experimentation the activity per unit of the therapeutic agents within the particles that will effectively treat a disease or disorder affecting a patient.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Stankus in view of Brown to create a particle via electrospray methods that contain therapeutic agents, as taught in Stankus, wherein the therapeutic activity of the therapeutic agents remain intact, as disclosed in Brown, such that the therapeutic agent is in a form that is easily administered to a patient while also effective to treat a disease or disorder of a patient.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues: 
*The presently amended claims are not obvious over Stankus in view of Brown because Stankus fails to teach or suggest a method of electro spraying an aqueous first liquid comprising a protein, a carbohydrate, a salt, or a combination thereof, form droplets and evaporating the aqueous first liquid to product particles from the droplets, herein the carbohydrates, salt, or the combination thereof is observed at the surface of the particles in large quantities, as required by the instant claims. 
The Examiner respectfully disagrees. The instant claims have been amended to recite “an aqueous first liquid composition comprising a protein, a carbohydrate, a salt, or a combination thereof”.  The recitation of “or a combination thereof” indicates that only one of the recited components need to be present.  As noted above, Stankus discloses protein can be incorporated into either L1 or L2, therefore, the wherein clause of “wherein the carbohydrate, salt, or the combination thereof is observed at the surface of the particles in large quantities” is not applicable since they are not required components of the claim.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615